Appeal Dismissed and Memorandum Opinion filed December 9, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00439-CV

                         MONICA FARRIS, Appellant

                                        V.
                  RUCHITA REAL ESTATE, LLC, Appellee

                On Appeal from the County Court at Law No 6
                          Fort Bend County, Texas
                   Trial Court Cause No. 20-CCV-067924

                         MEMORANDUM OPINION

      This appeal is from a judgment signed July 15, 3021. The clerk’s record was
filed August 31, 2021. No reporter’s record was taken. No brief was filed.

      On November 2, 2021, this court issued an order stating that unless appellant
filed a brief on or before December 2, 2021, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.



                                      PER CURIAM


Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                        2